 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    JOY SNIDER,
                                                    NO: 2:19-CV-0307-TOR
 8                              Plaintiff,
                                                    ORDER ON VOLUNTARY
 9          v.                                      DISMISSAL WITHOUT PREJUDICE

10    UNITED STATES OF AMERICA,

11                              Defendant.

12

13         BEFORE THE COURT is the parties’ Stipulation of Dismissal Without

14   Prejudice (ECF No. 7). The stipulation is filed pursuant to Federal Rule of Civil

15   Procedure 41(a)(1)(A)(ii) and provides for the dismissal of this action without

16   prejudice and without an award of fees or costs to either party. The Court has

17   reviewed the record and files herein, and is fully informed.

18         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without

19   a court order by filing a stipulation signed by all parties who have appeared.

20   //



     ORDER ON VOLUNTARY DISMISSAL WITHOUT PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2            Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 3   DISMISSED without prejudice and without an award of fees or costs to either

 4   party.

 5            The District Court Executive is directed to enter this Order and Judgment

 6   accordingly, furnish copies to counsel, and CLOSE the file.

 7            DATED November 18, 2019.

 8

 9                                      THOMAS O. RICE
                                 Chief United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITHOUT PREJUDICE ~ 2
